The Honorable Chaney Taylor, Jr. State Representative Post Office Box 2721 Batesville, AR 72503-2721
Dear Representative Taylor:
You have requested my opinion on several questions relating to municipal subdivisions and compliance with a city's subdivision regulations. The questions pertain, specifically, to a matter that has been before the Batesville Planning Commission involving a particular parcel of property and responsibility for bringing certain property up to the city's subdivision specifications. You have provided extensive documentary background information concerning this matter, and you have asked:
  1. Is a new subdivision created when two owners of a parcel of property not included on the original subdivision plat sell part of the non-plated [sic] property to a third party?
  2. Does the City have the legal authority to retroactively require the new property owners to comply with the city's subdivision regulations, including paving, curbing and guttering of the property used for ingress and egress?
  3. Or, in the alternative, is the street that was plated [sic] but not accepted by the city a separate issue and who is responsible for bringing the plated [sic] street up to code specifications?
RESPONSE
I regret that I am unable to provide an opinion in answer to your questions. These questions raise issues of fact that I am neither authorized nor equipped to address. They also involve the interpretation and application of local land use regulations. Although I can opine on local ordinances to the extent necessary to determine the application of state law (see, e.g., Op. Att'y Gen. 2003-260), the issues you have presented essentially turn on the application of local regulations under a particular set of facts. Such matters fall outside the opinion-rendering function of this office, which is limited to explicating the applicable law, not to determining the facts and applying the law, as your questions invite me to do. This matter must instead be handled locally, through the interested parties and their counsel.
I regret that I cannot be of assistance in this instance. Please feel free to contact me if I can be of assistance in some other respect.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh